Citation Nr: 0719627	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-06 997A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lower thoracic 
spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service in the Air Force from October 
1970 to June 1974 and in the Marine Corps from September 1977 
to November 1977. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO denied service 
connection for lower thoracic spondylosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for a travel board hearing in 
February 2006.  He notified VA that he was incarcerated at 
Mid- State Correctional Facility in Marcy, New York, and 
wished to postpone his hearing.  It is unclear whether he 
remains incarcerated. 

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.  The veteran is diagnosed with lower thoracic 
spondylosis, and a July 2002 physical therapy note indicates 
pain in the area of T7-11.  Service medical records show that 
in September 1971 an ice pick fragment was removed from his 
back two weeks after a fight.  He complained of back pain in 
October 1977.  A remand is necessary for a medical 
examination and opinion as to etiology of his back condition. 
See McLendon v. Nicholson,  20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Determine the veteran's incarceration 
status, and ask him if he can attend a 
hearing.  Schedule a hearing if 
appropriate.

2.  Schedule the veteran for a VA 
examination with an appropriately 
qualified examiner to determine the 
nature and etiology of his spondylosis.  
The examiner should comment as to whether 
the veteran is currently suffering from 
spondylosis and if so whether it is at 
least as likely as not that the veteran's 
current spondylosis is causally related 
to his active service.  Any opinions 
should be accompanied by a rationale 
consistent with the evidence of record.  
The examination report should indicate 
that the claims file was reviewed in 
conjunction with this examination.  

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
